DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a method for making a three-dimensional composite part as recited in claim 14.
	The closest prior art, Feigenblum et al., U.S. Pre Grant Publication 2014/0023828, teaches a method for compacting and consolidating a part in composite material with a thermoplastic matrix reinforced by continuous fibers in the shape of a half shell connected by trihedral corner fitting connections [0001] wherein the composite part can be used in applications for luggage items [0003].  The closest prior art also teaches an unconsolidated blank in a fabric impregnated with a thermoplastic polymer; placing the blank in the cavity of a tool; stamping the blank by moving the punch down into the cavity while holding the blank pressed in the gap between the punch and the die; heating the part of the blank located at a cavity at a heating rate to a temperature that is equal to or greater than the melting temperature of the thermoplastic polymer while maintain the pressure in the gap without reaching the melting temperature of the polymer; cooling the cavity to a temperature below the glass transition temperature of the polymer while maintaining the pressure in the gap; and separating the punch from the cavity and stripping the part [00015-0021].  Feigenblum fails to teach or suggest a method including three-dimensional knitting of the fibrous preform.  Additionally, Feigenblum fails to teach or suggest that the method includes closing the tooling so as to apply a first pressure to the three-dimensional preform and applying and maintaining a second pressure during cooling the sealed closed cavity at a temperature suitable for demolding.

	In summary, claims 14-21 and 24-26 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786